
	
		I
		112th CONGRESS
		1st Session
		H. R. 1105
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Thompson of
			 Mississippi (for himself, Ms. Loretta
			 Sanchez of California, Ms. Jackson Lee
			 of Texas, Mr. Cuellar, and
			 Mr. Richmond) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To ensure that Transportation Worker Identification
		  Credentials held by certain maritime workers do not expire before the deadline
		  for full implementation of electronic readers for such credentials or December
		  31, 2014, whichever is earlier.
	
	
		1.Short titleThis Act may be cited as the
			 Transitioning With an Improved
			 Credential Program Act or the TWIC
			 Program Act.
		2.Expiration of
			 certain Transportation Worker Identification Credentials
			(a)In
			 generalA valid
			 Transportation Worker Identification Credential required under part 101.514 of
			 title 33, Code of Federal Regulations, that was issued before the date of
			 enactment of this Act shall not expire before the earlier of—
				(1)the deadline for full implementation of a
			 final rule issued by the Secretary of Homeland Security for electronic readers
			 designed to work with Transportation Worker Identification Credentials as an
			 access control and security measure issued pursuant to the advanced notice of
			 proposed rulemaking published March 27, 2009 (74 Fed. Reg. 58), as established
			 by the final rule; or
				(2)December 31, 2014.
				(b)Revocation
			 authority not affectedThis
			 section shall not be construed to affect the authority of the Secretary of
			 Homeland Security to revoke a Transportation Worker Identification
			 Credential—
				(1)based on
			 information that the holder is not qualified to hold such credential; or
				(2)if the credential
			 is lost, damaged, or stolen.
				
